Exhibit 10.ii.c.

 

BARGE FREIGHT SALES AGREEMENT

 

CARGO CARRIERS
A DIVISION OF CARGILL MARINE AND TERMINAL, INC.
P.O. BOX 5608
MINNEAPOLIS, MN 55440-5608
(952) 742-6763   CONTRACT ID
CONTRACT NO   CCISMOS00002
52792   REVISION
CONTRACT DATE   0
05/05/2005

 

 

 

 

 

BUYER:

  

Mosaic Fertilizer, LLC

NW 5329

P.O. Box 1450

Minneapolis, MN 55485-5329

   SELLER:   

CARGO CARRIERS DIVISION OF

CARGILL MARINE AND TERMINAL, INC.

P.O. BOX 5608

MINNEAPOLIS, MN 55440-5608

              

ATTN:

   MPH DICAL G/P/UREA                                                         
         

Term/

Rate

  

Load Port/

Discharge Port

  

Cargo

 

       

RakeMin/

BoxMin

              

1

-

  

DARROW AND SOUTH

VARIOUS

   FERTILIZER        

1,400

1,600

              

 

 

Terms of Payment

Net 7 Days

 

 

Contract Description

See schedules for additional contract terms



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

 

ADVANCE PLACEMENT NOTICE — Buyer will advise Seller of loading station where
barge is to be placed at least five (5) days prior to the commencement of the
placement period. Buyer will also provide Seller with an MSDS sheet for the
cargo to be shipped.

 

FORCE MAJEURE — Neither Buyer nor Seller shall be responsible for delay in
performance under this contract if such delay is due to any cause beyond such
party’s reasonable control including, but not limited to, strikes, war, fire,
lockouts, riots, adverse navigating conditions, inability to secure fuel or
power, orders of any government agency, civil commotion, accidents, river
freeze-up, floods, breakdowns, embargoes, acts of god or other causes beyond
reasonable control of party or parties affected and if the party so affected
shall give written notice to the other party of such cause for delay in
performance within three (3) days following the commencement of the cause for
delay or the commencement of the placement period next due as provided for in
the contract, whichever is later. If, however, the commencement of performance
is delayed beyond the expiration of such placement period, then either party may
cancel all barges due within such placement period by giving notice to the other
party on or before the last day of such placement period, and upon such
cancellation, neither party shall have any further liability to the other with
respect to such cancelled barges.

 

FAILURE TO PLACE/FAILURE TO ACCEPT — If either party fails to perform this
Contract or any part thereof for a reason other than force majeure, damages for
such failure or refusal to perform shall be limited to the difference between
the rate specified in the Contract and the rate actually paid or received by the
injured party, multiplied by the weight of cargo actually shipped, provided,
however, that the party who failed or refused to perform shall in event be
entitled to receive any such damages from the non-defaulting party. The
non-defaulting party is required to use due diligence and all reasonable efforts
to mitigate the damages to be borne by the defaulting party under this
provision. In no event shall either party be liable for consequential damages
for failure to perform.

 

CARGO INSURANCE — Subject to bill of lading terms and conditions.

 

The terms and conditions on the reverse side of CCI’s form of Bill of Lading are
incorporated into this Agreement whether or not such Bill of Lading is utilized
for any particular shipment.

 

SELLER IS AN EQUAL OPPORTUNITY EMPLOYER, and this Contract is subject to the
rules and regulations imposed upon contractors and subcontractors pursuant to 41
C.F.R. Chapter 60. Unless this Contract is exempt, there is incorporated herein
by reference: 41 C.F.R. sec. 60-1.4; 41 C.F.R. sec 60-250.4; and 41 C.F.R. sec
60-741.5.

 



PLEASE SIGN AND RETURN DUPLICATE   

CARGO CARRIERS, a division of CARGILL MARINE

AND TERMINAL, INCORPORATED

 

 

 

 

     DATE                BY           DATE       

(146899)

 

Doug Montgomery       Darrell Buell